DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
a gather unit to bypass zero data values and gather non-zero data values associated with the one or more clients, the non-zero data values stored sparsely in memory.
Claims 2-8 are considered allowable based at least upon their dependence upon claim 1.
For claim 11, the prior art fails to teach:
gathering, via a gather unit of the general purpose graphics processing unit, non-zero data values associated with the one or more clients while bypassing zero data values associated with the one or more clients, the non-zero data values stored sparsely in memory.
Claims 12-15 are considered allowable based at least upon their dependence upon claim 11.
For claim 16
gathering, via a gather unit of the general purpose graphics processing unit, non-zero data values associated with the one or more clients while bypassing zero data values associated with the one or more clients, the non-zero data values stored sparsely in memory.
Claims 17-20 are considered allowable based at least upon their dependence upon claim 16.
For claim 21, the prior art fails to teach:
each of the one or more clients receives a function pointer to enable direct access to the hardware resources; and
a gather unit to bypass zero data values and gather non-zero data values associated with the one or more clients, wherein the non-zero data values are data values for a convolutional kernel to be multiplied by data elements of a feature map.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849